Citation Nr: 1213788	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-45 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006, with prior inactive service as well.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which entitlement to service connection for a right shoulder disorder was denied. 

The issue of entitlement to service connection for a right shoulder disorder was remanded by the Board in April 2011 in order to obtain an examination and etiology opinion.  The Board finds that there has been substantial compliance with the remand instructions because a complete examination was conducted and an opinion provided that included a rationale.  Therefore, the appeal can be considered on the merits.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran sustained a right shoulder injury during active service. 

2.  The Veteran's service treatment records show no complaints of or treatment for a right shoulder disability at any time during active service. 

3.  The competent evidence does not show that any current right shoulder disability is related to active service. 

 
CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supplement 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in letters in November 2006, May 2007, and June 2007 prior to the September 2007 rating decision.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records are not available.  In May and June 2007, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were unavailable and presumed to be missing.   In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick  v. Gober, 14 Vet. App. 39 (2000). In an August 2007 formal finding included in the claims file, the RO determined that it was reasonably certain that the Veteran's service treatment records did not exist and further efforts to obtain them would be futile. 

VA has asked the Veteran if he had any of his service treatment records in the May and June 2007 letters however he had none of the STRs for his right shoulder disorder.   

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with VA examinations in November 2006 and November 2011 and a VA medical opinion was provided in November 2011 during the appeal period.  The examinations determined that as the service treatment records were not available, it could not be determined if a right shoulder disorder was shown in service nor was there evidence of treatment or complaints of a right shoulder condition in service.  Both examinations revealed no evidence of any current right shoulder disorder other than a report of pain by the Veteran.  Both examinations revealed full range of motion of the right shoulder with X-rays revealing a normal right shoulder.  

The November 2011 VA medical opinion noted that there was no documentation that the Veteran has sought or received any evaluation or treatment for persistent pain and limitation in the right shoulder while on active duty or since release from duty.  The examiner further noted that the right should rhomboid strain (which the Veteran had claimed) had been resolved; and, the Veteran's current shoulder impairment was less likely than not due to a service connected strain.  

The examinations and medical opinion are adequate for rating purposes because they were based on thorough examinations, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing.   An etiology opinion with rationales was provided and the examiner determined that the right shoulder condition was unrelated to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  .

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for a right shoulder disorder, indicating that there was continuous strain of that shoulder while working on aircraft avionics in the pulling of weights ranging from one to one hundred pounds up to one hundred times daily.  He asserts having sought and received in-service medical care for his right shoulder problems, but service treatment records are largely unavailable other than an enlistment medical evaluation in February 2000 showing no right shoulder complaints or findings. 

The veteran filed an initial claim for service connection for a swollen right rhomboid in September 2006.

The Veteran was provided a VA medical examination in November 2006.  The Veteran reported right shoulder pain which began in 2001 while training as an avionics technician.  He was required to lift avionics out of airframes and cockpits.  He awoke one morning with right shoulder pain.  He went to the emergency room due to severe spasms and was told that he had rhomboid swelling.  He was given medication and a temporary profile for 3 to 4 months.  He subsequently had flare-ups in 2004 and 2005 each with a 10 day work restriction.  He was on regular duty at the time of separation from service.  He was trying out for the varsity basketball team at college in October 2006 when his right shoulder pain recurred.

The examiner noted that the right shoulder did not affect him occupationally as a student.  However he worked weekends as a roofer.  The right shoulder condition was primarily pain without any weakness, fatigue, or lack of endurance.  The Veteran denied incoordination, instability, falling, catching, locking, giving way, stiffness, radiation, swelling, or redness.   X-rays were normal.

VA treatment records from the VA Medical Center in Roseburg, Oregon show complaints of pain in the shoulder.

The Board in April 2011 reviewed the report of the November 2006 VA examination noting that the examiner did not offer an opinion as to a nexus between the Veteran's right shoulder disorder and his period of military service.  The Board then remanded the claim to obtain a further medical examination and history as to any intercurrent injury, as well as a medical opinion as to nexus.

In a November 2011 VA orthopedics examination the claims file and medical records were reviewed.  The examiner noted that the Veteran had a shoulder condition diagnosed as rhomboid strain, right.  The Veteran reported that he was training as an avionics technician in 2001 which required him to pull up to 100 pounds of avionics from airframes.  He woke up one morning with a swollen right shoulder.  This was diagnosed as rhomboid strain, and treated with pain medication and a temporary profile.  The Veteran did not report flare-ups.  Subsequent to service he exacerbated the right shoulder condition after trying out for his college basketball team.  He has not sought further evaluation for a right shoulder impairment since 2006.  Currently the Veteran worked as an avionics technician.  There has been no documentation that shows that the Veteran has sought or received any evaluation or treatment for persistent pain and limitation in the right shoulder while on active duty or since release from service.  

Examination revealed full ROM of the right shoulder with flexion and abduction to 180 degrees without pain.  There was no additional limitation of motion following three repetitions and there was no functional loss or impairment.  There was no localized tenderness, or pain on palpation of the joints or the soft tissue.  There was no guarding, ankylosis, crepitus, recurrent dislocation, or acute joint pain.  X-rays were normal.  The examiner opined that the right shoulder rhomboid strain had been resolved.  The Veteran's current right shoulder impairment was less likely than not due to a service connected strain.  The claim was not supported by longitudinal treatment records while on active duty, permanent profiles or restriction while on active duty or in near proximity from release from service. 

As noted the Veteran refers to in service treatment for the right shoulder.  He claims that he has a current right shoulder disorder which began in service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his current right shoulder disorder to service, the Board finds that the etiology of the Veteran's right shoulder disorder is too complex an issue, typically determined by persons with medical training, to lend themselves to lay opinion evidence. 

The Veteran is certainly competent to testify as to symptoms that are non-medical in nature; however he is not competent to render a medical diagnosis or etiology. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's right shoulder disorder.   

As noted above, the Veteran's service treatment records were formally found to be unavailable after attempts to locate them through the NPRC were to no avail.  The Board is aware that in such cases VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind. 

There are no medical opinions of file which supports the Veteran's contention that his current right shoulder condition was directly related to service.  Instead, the evidence suggests that any in service right shoulder disorder was acute and transitory and resolved in service.  

The November 2006 VA examiner noted that the right shoulder had a full ROM.  The right shoulder condition was characterized primarily by pain without evidence of weakness.  The Veteran denied fatigue, falling, catching, locking, giving way, stiffness, radiation, swelling, redness, lack of endurance, incoordination, instability, or any functional impairment of the right shoulder.  The Board notes that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Pain that causes functional limitation can be considered a disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no indication in this VA examination of any functional limitation due to pain.

Likewise, the November 2011 VA examiner noted full ROM of the right shoulder without evidence of pain, and no loss of motion with repetition, or functional loss or impairment.  There was no localized tenderness; pain on palpation of the joints and soft tissue; guarding; ankylosis; crepitus; or, dislocation.  X-rays taken at both examinations were negative.

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a right shoulder disorder. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.  In this case, the service records do not show that a right shoulder disability occurred in service, nor do the records reveal a current chronic right shoulder disability.  Accordingly, the Board must deny the Veteran's claim of service connection for a right shoulder disorder.  


ORDER

Entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


